DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a receiver attached to the first coil to provide the second electric current to the circuit.”  It appears that this should recite “a receiver attached to the second coil to provide the second electric current” in order to make sense contextually, in accordance with claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2019/0260238) (“Cho”) (translation attached).  Cho discloses a chair power apparatus comprising: a first coil (fig. 2: 520) separate from a chair, the first coil to receive a first electric current (paragraph 0043: 500 is connected to an external power source); a second coil in the chair (fig. 2: 440) to generate a second electric current from a magnetic field formed when the second coil is in proximity to the first coil (paragraph 0044); and a circuit in the chair to be powered using the second electric current (fig. 1: 20). 
As concerns claim 2, Cho discloses a transmitter attached to the first coil to apply the first electric current to the first coil (the electric current of the external power source is inherently transmitted to the first coil in order to create the magnetic field and power transfer).
As concerns claim 3, Cho discloses a receiver (fig. 3: 420) attached to the second coil to provide the second electric current to the circuit. 
As concerns claim 8, Cho discloses wherein the first coil (fig. 2: 420) is positioned in a charging base (fig. 1: 400).  
As concerns claim 10, Cho discloses wherein the first electric current is influenced by movement of the chair (the current is caused to flow as power is required to move the seat back and forth, as paragraph 0052 discusses that the seat movement is battery/electrically powered).

Claim(s) 1, 9, 11-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titov et al. (US 2019/0123587) (“Titov”).  Titov discloses a chair power apparatus comprising: a first coil (fig. 6: 94a) separate from a chair, the first coil to receive a first electric current (from 98); a second coil in the chair (fig. 6:96a) to generate a second electric current from a magnetic field formed when the second coil is in proximity to the first coil; and a circuit in the chair to be powered using the second electric current (it powers the circuit controlled by controller 68 discussed in paragraph 0033). 
As concerns claim 9, Titov discloses wherein the second coil is positioned in a base of the chair (fig. 6: 32), the chair movable at the base to nest with the charging base (fig. 6: 82) and move away from the charging base.
As concerns claim 11, Titov discloses a chair base (fig. 6: 82) including a first coil (fig. 6: 94a) to receive a magnetic field generated by a first electric current (fig. 6: from 98) applied to a second coil (fig. 6: 96a) when the second coil is positioned within range of the first coil, the first coil to generate a second electric current from the magnetic field; and a circuit (the features of the hospital bed are powered by the current generated by the second coil) to be powered using the second electric current.
As concerns claim 12, as best understood, Titov discloses a receiver (fig. 6: 86 is a “receiver”) attached to the second coil to provide the second electric current to the circuit. 
As concerns claim 13, Titov discloses wherein the receiver includes a rectifier to convert the second electric current from an alternating current to a direct current for the circuit. (paragraph 0051).
As concerns claim 17, Titov discloses wherein the chair base is movable with respect to a charging base including the second coil (as shown in fig. 6), and wherein the chair base is movable to nest with the charging base to generate the magnetic field for the second electric current and to separate from the charging base to remove the magnetic field and stop generation of the second electric current (82 and 86 may be nested to generate the second electric current or decoupled to stop generation of the current). 
	As concerns claim 18, Titov discloses wherein the first electric current is influenced by at least one of i) movement of the chair apparatus (when the chair is moved away the current is not generated). 
	As concerns claim 19, Titov discloses a chair comprising: a seat portion (fig. 1: 40); and a base portion (fig. 6: 32, 82), the base portion including: means for forming a magnetic field based on application of a first electric current (fig. 6: 94a); and means for providing a second electric current generated by the magnetic field to power a device (fig. 6: 96a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho.  As concerns claims 4-6, Cho does not expressly teach wherein the circuit is connected to a light, speaker or charger in the chair.  However, these are considered old and well known accessories for seats and chairs which would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have added in order to provide additional comfort and convenience to the user. 
As concerns claim 7, Cho does not expressly teach a rectifier for conversion from AC to DC current.  However, the embodiment of Fig. 4 of Cho teaches a similar power transmission device with a rectifier in the receiver for conversion of the AC to DC current (paragraph 0081).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to provide a rectifier to convert the alternating current to the direct current required by the electric device/heater. 

Claim(s) 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titov.  As concerns claims 14-16 and 20, Titov does not expressly teach wherein the circuit is connected to a light, speaker or charger in the chair.  However, these are considered old and well known accessories for seats and chairs which would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have added in order to provide additional comfort and convenience to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636